ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 and 16 directed to an invention non-elected with traverse in the reply filed on 04/29/2022 with regards to withdrawal of claims in the final rejection mailed 02/07/2022. Applicant argues that the noted support ring in claim 8 is found in claim 5 which depends on claim 1, examiner agrees the support ring is there, but is claimed differently “a support ring secured with the struts” in claim 8 is not found in claim 5. Furthermore, the noted further defining of the struts and deflector is not found in claim 8. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable subject matter
Claims 1-7 and 15 are allowed. Claims 8-14 and 16 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the noted deflector, at least one strut, and guide ring as claimed. Specifically the combination of the guide ring moveable downwardly along the at least one strut between a tip of the at least one strut and tips of the vanes when the valve element is opened by breaking down of the heat-sensitive disassembling unit and the deflector moves along the axis of the nozzle, along with, the struts disposed on a periphery of the deflector, each strut is bent at a point on its proximal end side, and the bending positions of the struts are closer than the bending positioning of the vanes to the axis of the deflector, was not found in the prior art in combination further defining the sprinkler head. 
Claims 2-7 and 15 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752